DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 103 rejection on claim 19 over Doering’319 in view of Lem et al (an internet article, “Selecting the perfect silicone for your formulation”) is hereby withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Objections
Claim 2 is objected to because of the following informalities:  In Claim 2, line 2, insert --- the --- in front of “at least one”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  On line 2, insert --- the --- in front of “at least one”.  On line 3, insert --- the --- in front of “at least one”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: On line 1, applicant need to delete “for an aerosol spray”.  Appropriate correction is required.
Claims 11 and 12 are objected to because of the following informalities: On the last line of each of claims 11 and 12, applicant need to change “and” to --- or ---. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  On line 3, insert --- a --- in front of “further”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: On line 2, change “a” (in front of “water/alcohol”) to --- the ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
While making instant claim 19 into an independent claim (claim 19 previously depended on claim 11), applicant left out instant limitation “wherein the deodorant emulsion is free from aluminum salts and ethanol”.  Such omission constitutes a new matter since a deodorant emulsion without the limitation “wherein the deodorant emulsion is free from aluminum salts and ethanol” is not supported in the originally filed disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (from which claim 9 depends), the deodorant emulsion has to include water.  Then, claim 9 recites that the deodorant emulsion comprises a water/alcohol mixture.  The claim language of claim 9 is unclear as to whether applicant is saying that the water of claim 1 is a water/alcohol mixture or whether applicant is saying that the deodorant emulsion of claim 1 comprises a water/alcohol mixture in addition to the water required in claim 1.
Instant 112(b) rejection can be overcome by changing “water” to --- water or a water/alcohol mixture --- in claim 1 (the support can be found in [0024] of US-PGPUB of present application). 
Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) In claim 11, line 3, applicant need to change “the salt” to --- the at least one salt --- so as to provide a proper antecedent basis; in claim 11, line 4, applicant need to change “the silicone oil” to --- the at least one silicone oil ---.  (ii) In claim 12, line 2, applicant need to change “the emulsifier” to --- the at least one emulsifier --- so as to provide a proper antecedent basis; in claim 12, line 3, applicant need to change “the salt” to --- the at least one salt --- so as to provide a proper antecedent basis; in claim 12, line 4, applicant need to change “the silicon oil” to --- the at least one silicon oil --- so as to provide a proper antecedent basis.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (from which claim 15 depends), the deodorant emulsion has to include water.  Then, claim 15 recites that the deodorant emulsion comprises a water/alcohol mixture.  The claim language of claim 15 is unclear as to whether applicant is saying that the water of claim 1 is a water/alcohol mixture or whether applicant is saying that in addition to the water required in claim 1.
Instant 112(b) rejection can be overcome by changing “water” to --- water or a water/alcohol mixture --- in claim 1 (the support can be found in [0024] of US-PGPUB of present application). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doering et al (US 2017/0333319 A1).
Doering teaches (claims 1 and 18) a deodorizing cosmetic agent (to be applied to human skin) in the form of an aqueous emulsion comprising at least one quaternary ammonium compound (instant at least one salt) and ethylhexyl glycerol, wherein the deodorizing cosmetic agent does not include any aluminum-containing compounds.  Doering furthermore teaches ([0069]) that it is particularly preferred that its deodorizing cosmetic agent is free from ethanol.  More specifically, in its working example, Doering teaches ([0079]) deodorant emulsions containing the following ingredients:

    PNG
    media_image1.png
    409
    607
    media_image1.png
    Greyscale

As shown above, Doering’s formulation 1 contains: (i) 6.3 wt.% in total for the sum of PPG-15 Stearyl ether, Steareth-2 and Steareth-21, all of which teach instant at least one emulsifier (see [0066] in Doering); (ii) 0.2 wt.% of Barquat (Benzalkonium chloride – instant at least one salt); 1.0 wt.% of Perfume; and (iii) 91 wt.% of Water.  
With respect to instant ranges (of claims 1-2) for the amount of at least one emulsifier, although Doering’s formulation 1 shown above contains 6.3 wt.% for the sum of PPG-15 Stearyl ether, Steareth-2 and Steareth-21 (all of which teach instant at least one emulsifier), Doering clearly teaches ([0026]) that its formulation can include the (non-ionic) emulsifier in the amount of 3-12 wt.%.  Such range overlaps with instant ranges of claims 1-2 for the amount of at least one emulsifier and thus renders instant ranges prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
With respect to instant ranges (of claims 1-2) for the amount of at least one salt, Doering’s formulation 1 shown above contains 0.2 wt.% of Benzalkonium chloride – instant at least one salt), and such amount teaches instant range of claim 1 for the amount of at least one salt.  Furthermore, Doering teaches ([0014]-[0015]) that its quaternary ammonium compound (such as benzalkonium chloride) can be present in the amount of 0.01-0.3 wt.%.  Since instant range of claim 2 for the amount of at least one salt is from about 0.5 wt.% to about 7 wt.%, and since the higher end (0.3 wt.%) of Doering range is close to the lower end (“about” 0.5 wt.%) of instant range, it is the Examiner’s position that Doering’s range renders instant range prima facie obvious. Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985).
With respect to instant at least one silicone oil and at least one further oil and their respective weight percentages, Doering teaches ([0047]-[0054]) that its formulation can further include cosmetic oils, which examples include silicone oils (volatile or non-volatile) and non-silicone oils (volatile or non-volatile) and mixtures thereof.  Based on Doering’s teaching, it would have been obvious to one skilled in the art to further include a mixture of a silicone oil and a non-silicon oil (instant at least one further oil) as cosmetic oils in Doering’s formulations shown above with a reasonable expectation of success.  Doering furthermore teaches ([0062]) that its formulations contains oils in the amount of 0.1-15 wt.%.  Based on such guideline, instant ranges (of claims 1-2) for the amounts of at least one silicon oil and at least one further roil would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
As already stated above, Doering teaches that its formulations (deodorant emulsion) are free of aluminum-containing compounds (and thus free of aluminum salts) and ethanol.  Also, as shown above, Doering’s formulation 1 contains 1.0 wt.% of perfume.  Doering furthermore teaches ([0004] and [0074]) that its deodorants can be packaged as an aerosol spray and that the spray is applied with a spraying device which comprises a container filled with its deodorizing cosmetic agent.  Doering teaches that the filling may be pressurized with a propellant or can be mechanically operated by using a pump nebulizer without a propellant.  Thus, Doering renders obvious instant claims 1, 2, 4, 13 and 14.
With respect to instant claims 3 and 6, as already discussed above, Doering teaches ([0026]) that its formulation can include the (non-ionic) emulsifier in the amount of 3-12 wt.%, and such range overlaps with instant range 2-4 wt.% for the amount of the at least one emulsifier, thus rendering instant range prima facie obvious. In re Wertheim, supra.  As to instant range for the amount of the at least one salt, as discussed above, Doering teaches that its quaternary ammonium compound (such as benzalkonium chloride – instant at least one salt) can be present in the amount of 0.01-However, MPEP 2144.05(II)(A) states that generally, differences in concentration (or temperature) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration (or temperature) is critical.  As to instant range for the amount of at least one silicone oil and instant range for the amount of at least one further oil, as already discussed above, based on Doering’s teaching that its formulation can further include cosmetic oils, such as silicone oils (volatile or non-volatile) and non-silicone oils (volatile or non-volatile) and mixtures thereof,  it would have been obvious to one skilled in the art to further include a mixture of a silicone oil and a non-silicon oil (instant at least one further oil) as cosmetic oils in Doering’s formulations shown above with a reasonable expectation of success.  Doering furthermore teaches ([0062]) that its formulations contains oils in the amount of 0.1-15 wt.%.  Based on such guideline, instant ranges of claim 3 for the amounts of at least one silicon oil and at least one further roil would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, supra.  Thus, Doering renders obvious instant claim 3.  Furthermore, Doering teaches ([0072]) that its formulation can contain 0.00001-10 wt.% perfume, and such range overlaps with instant range 3-7 wt.% of claim 6, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Doering renders obvious instant claim 6. 
With respect to instant claim 5, as discussed above, Doering’s formulation shown above contains 1.0 wt.% of perfume.  Since instant range of claim 5 for the amount of at from about 2.0% to about 8.0% by weight, and since Doering’s 1.0 wt.% perfume is close to the lower end (“about” 2.0 wt.%) of instant range, it is the Examiner’s position that Doering’s 1.0 wt.% perfume renders instant range of claim 5 for the amount of at least one perfume oil prima facie obvious. Where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness would also exist which may also be overcome by a showing of unexpected results, In re Titanium Metals Corporation of America v. Banner, supra.  Thus, Doering renders obvious instant claim 5.
With respect to instant claim 7, in addition to Barquat (Benzalkonium chloride – Doering’s its deodorizing active ingredient), Doering’s formulation 1 shown above additionally contains 0.9 wt.% of phenoxy ethanol (Doering’s bactericide (see [0017]-[0018], [0045]-[0046]), which teaches instant at least one deodorant active ingredient that is further contained.  Thus, Doering renders obvious instant claim 7.  
 With respect to instant claim 8, first of all, Doering’s formulations shown above do not contain decamethylcyclopentasiloxane.  Furthermore, as already discussed above, Doering teaches that its formulation can further include cosmetic oils, which examples include silicone oils (volatile or non-volatile) and non-silicone oils (volatile or non-volatile) and mixtures thereof.  It would have been obvious to one skilled in the art to include in Doering’s formulations a mixture of a non-volatile silicone oil and a non-silicon oil (instant at least one further oil) as cosmetic oils in Doering’s formulations shown above with a reasonable expectation of success.  Besides, Doering does not list Thus, Doering renders obvious instant claim 8.
With respect to instant claims 9, 10 and 18, as shown above, Doering’s formulation 1 contains 0.9 wt.% of phenoxyethanol (an alcohol) and water (up to 100 wt.%, which gives 91 wt.% for the water).  Thus, Doering’s formulation 1 contains 91.9 wt.% of water/alcohol mixture.  Thus, Doering renders obvious instant claims 9, 10 and 18. 
With respect to instant claim 15, instant ranges of claim 15 for the amounts of at least one emulsifier, at least one salt, at least one silicon oil and at least one further oil are the same as the corresponding ranges of instant claim 3.  Thus, for the reasons already explained above with respect to claim 3, Doering renders obvious instant ranges of claim 15 for the amounts of at least one emulsifier, at least one salt, at least one silicon oil and at least one further oil.  With respect to instant “a water/alcohol mixture”, as discussed above, Doering’s formulation 1 contains phenoxyethanol (an alcohol) and water.  Thus, Doering’s formulation 1 contains a water/alcohol mixture.  Thus, Doering renders obvious instant claim 15.    
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Doering et al (US 2017/0333319 A1) in view of Baxter et al (US 2003/0021847 A1).   
With respect to instant at least one emulsifier of claims 11 and 12, Doering teaches ([0064]-[0065]) that its deodorizing cosmetic agent formulation includes more than one emulsifier and that non-ionic emulsifiers, such as addition product of ethylene oxide to polydimethylsiloxanes or to fatty acid alcohols, are preferably used.  The addition product of ethylene oxide to polydimethylsiloxanes teaches instant silicone emulsifier, and the addition product of ethylene oxide to fatty acid alcohols teach instant alkoxylated fatty acid alcohol.  With respect to instant silicone oil of claims 11 and 12, as discussed above, Doering teaches ([0047]-[0054]) that its formulation can further include cosmetic oils and that such cosmetic oils can be volatile silicon oils, which particular examples include cyclotrisiloxane, cyclotetrasiloxane, cyclopentasiloxane, cyclohexasiloxane, hexamethyldisiloxane, octamethyltrisiloxane, decamethyl tetrasiloxane, or non-volatile silicon oils, which particular examples include high molecular linear polyalkylsiloxanes.  Those particular silicon oils teach instant linear silicone oils or instant cyclic silicone oils (cyclopentasiloxane).  
Doering does not teach the use of instant magnesium sulfate.  However, as evidenced by Baxter ([0055], [0060] and claim 5), magnesium sulfate is well known in the art as a useful stabilizer for oil-in-water emulsion compositions that can be used as deodorants.  It would have been obvious to one skilled in the art to use magnesium sulfate in Doering’s deodorant emulsion formulation with a reasonable expectation of stabilizing the emulsion formulation.  
Thus, Doering in view of Baxter renders obvious instant claims 11 and 12.
 
It is to be noted that the previous double patenting rejections still remain (as shown below) since applicant have not filed terminal disclaimers yet.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-8, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 12, 13 and 17 of copending Application No 17/031,560. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claim 1 of App.’560 teaches the following:

    PNG
    media_image2.png
    375
    584
    media_image2.png
    Greyscale

Claims 4-6 of App.’560 teach that the at least one emulsifier is present in the amount of 0.5-5 wt.%; at least one salt is present in the amount of 0.1-10 wt.%; and at least one silicon oil is present in the amount of 1-20 wt.%.  Those ranges overlaps with instant ranges of claims 1-3, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Although claims of App.’560 do not teach instant ranges of claims 1-3 for the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, claim 8 of App.’560 teaches that the deodorant emulsion of claim 1 further contains at least one perfume oil in the amount of 1-10 wt.%.  Such range overlaps with instant ranges of claims 4-6 and thus renders instant ranges prima facie obvious. In re Wertheim, supra.  Claim 17 of App.’560 teaches that the deodorant emulsion of claim 1 further contains at least one deodorant active ingredient in the amount of 0.1-50 wt.%.  Claims 12-13 of App.’560 teach instant claims 13 and 14.  Thus, claims 1, 4-6, 8, 12, 13 and 17 of App.’560 render obvious instant claims 1-8, 13 and 14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No 17/031,546. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claims 1 and 3 of App.’546 teaches the following:

    PNG
    media_image3.png
    67
    590
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    228
    583
    media_image4.png
    Greyscale

Also, the ranges for the amounts of each of the components listed in claim 3 of App.’546 are taught in claims 4-7 of App.’546, and such ranges overlap with instant ranges of claims 1-3, thus rendering instant ranges prima facie obvious.  In re Wertheim, supra.  
Claim 8 of App.’546 teaches that the deodorant emulsion of claim 1 further comprises at least one perfume oil.  Instant ranges of claims 4-6 for the amount of the perfume oil would have been obvious to one skilled in the art before the effective filing date of the claimed invention since  “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, supra.  Claim 2 of App.’546 teaches that the deodorant-emulsion of claim 1 comprises  magnesium sulfate as well as 0.05-0.5 wt.% of benzalkonium chloride (instant at least one deodorant active ingredient).  The range for the benzalkonium chloride overlaps with instant range for the deodorant active and thus renders instant range of claim 7 prima facie obvious. In re Wertheim, supra.  Thus, claims 1-8 of App.’546 render obvious instant claims 1-8. 
Claims 9 and 10 of App.’546 teach that the deodorant-emulsion comprises water/alcohol mixture in the amount of 60-99 wt.%.  Thus, claims 9 and 10 of App.546 render obvious instant claims 9, 10, 15 and 18. 
With respect to instant claim 11, claim 11 of App.’546 teaches that the deodorant-emulsion of claim 1 further comprises a silicon emulsifier, and claim 2 of App.’546 teaches that the deodorant-emulsion of claim 1 comprises magnesium sulfate.  Thus, claims 1, 2 and 11 of App.’546 render obvious instant claim 11.
Claims 19 and 20 of App.’546 teaches instant claims 13 and 14.  
Allowable Subject Matter
Claims 16 and 17 are allowed.  Doering, either alone or in combination with Baxter, does not teach or suggest the use of instant water/alcohol mixture of claim 16.
Response to Arguments
Applicant argue that in view of the amendment, instant claims are not disclosed or suggested by the cited references.  The Examiner believes that applicant’s such argument is already answered above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 10, 2022